Title: To George Washington from Lewis Nicola, 6 November 1780
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Philada 6 Novemb. 1780
                        
                        Cap. Stoddart has communicated to me the sentence of the court martial on Dr Sharp & your
                            Excellencies opinion thereon, by which I find I have unwittingly run counter to some of your orders, possibly, not only
                            against the spirit, but often against the letter thereof, owing, I assure you, to my being unacquainted with such orders
                            as you may think requisite for the good government of the army.
                        Permit me to represent to you the inconvenience I labour under from the remoteness of my situation, which
                            prevents my knowing what orders you issue respecting the conduct of officers in general. My only guide is the resolves of
                            Congress, and, occasionally, particular directions from the Board of war, where these fail I am governed by such
                            principles of discipline as I have imbibed from long practice, but as it is requisite, for the good of the service,
                            uniformity should run though the whole, it would give me particular satisfaction if I could, through some of the Gentlemen
                            in Col. Scammels office, receive copies of such orders as your Excellency has, or may hereafter issue for the good
                            government of the army in general.
                        Nations that have long supported standing armies may be supposed to have formed laws for the government
                            thereof, founded on reason and experience; and it is to be presumed the similitude of laws, customs & manners
                            between the Americans & Brittish render those of the latter best adapted to the former, but localities and
                            peculiar circumstances may require deviations therefrom, which it is the duty of every officer to adhere to strictly,
                            & I assure you I shall not be deficient in this point, but where those do not guide me I suppose I shall not be
                            deficient if I follow the latter.
                        As to the particular case of Dr Sharp, had he, instead of an absolute refusal, informed me, in writing or
                            verbally, that he could not receive any men into the hospital in consequence of orders from Dr Shippen, I should have
                            applied to the Doctor, & I presume received such information as would have prevented all further trouble, but I
                            was unacquainted with the Directors orders ’till the time of trial, except a report that he had given Directions no
                            Invalid should be received into the hospital; an exclusion I conceived unjustifiable.
                        I hope a desire of being properly instructed & of acting right will be a sufficient appology for the
                            trouble I give your Excellency, & that you will permit me to assure you I am respectfully Sr Your most obedient
                            Servant
                        
                            Lewis Nicola Col. Inv.
                        
                    